Citation Nr: 1416129	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 30, 2007, for assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Cynthia Harbin Holman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. that granted service connection for PTSD and assigned an initial rating of 70 percent effective from February 1, 1996.  Also on appeal is an August 2007 rating decision by the VA Regional Office (RO) in Los Angeles, California that granted a TDIU effective from March 30, 2007.

The only issue that was certified to the Board for appellate review is entitlement to an earlier effective date for TDIU.  However, review of the file shows the Veteran also appealed the issue of the initial rating for PTSD.  The Board has assumed jurisdiction of this issue and has added it to the issues on appeal.
 
In February 2013 custody of the file was transferred to the RO in Winston-Salem, North Carolina, which is currently VA's Agency of Original Jurisdiction.

At his request, the Veteran was scheduled to testify before the Board in a hearing at the RO ("Travel Board" hearing) in December 2013.  The Veteran was unable to appear, but his representative appeared and presented argument in his behalf.  A transcript of the hearing is associated with the Veteran's file in Virtual VA.
 




FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision by the Board on the issue of earlier effective date for TDIU, the Veteran notified the Board through his representative that he wished to withdrew the issue from appeal.

2.  From February 1, 1996, the Veteran's PTSD has more closely approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for earlier effective date for TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision below grants the benefit requested by the Veteran.  Therefore, no discussion of VA's duty to notify and assist is necessary.
 
I.  Withdrawal of Issue from Appeal

The Veteran's representative informed the Board that the Veteran appealed for earlier effective date for TDIU but was actually seeking an initial 100 percent rating for PTSD.  The Board's action below has granted the benefit requested by the Veteran.  Therefore, there remain no allegations of errors of fact or law for appellate consideration; the Board accordingly does not have jurisdiction to review the appeal for earlier effective date for TDIU and it is dismissed.

II.  Legal Criteria

Disability ratings are determined by application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the claimant, as well as the entire history of the claimant's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The general rating formula for evaluating disability due to mental disorders is fond at 38 C.F.R. § 4.130.  The rating criteria in relevant part are as follows.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

During an appeal of a disability rating, either from an initial rating assigned on granting service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment.  Staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Evidence and Analysis

As this is a claim for higher initial rating, the Board's review begins with the effective date of service connection; i.e., February 1, 1996.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505. 

The file contains a VA Social and Industrial Field Survey Report showing that the Veteran was visited at his home by a VA social worker in August 1996.  The Veteran reported he was being treated by a private psychiatrist and taking Prozac and Librium; if he did not take his medications he would have hallucinations.  He endorsed homicidal and suicidal ideations and episodes of uncontrollable crying.  He also reported being forgetful and disoriented as to his location.  The Veteran reported paranoid thoughts of being marked for assassination.  The Veteran stated he did not leave his house very often or socialize with neighbors, but neighbors with whom the social worker spoke stated the Veteran was active in community affairs and would socialize with them; they also stated the Veteran had a good relationship with his ex-wife and his children.

The Veteran had a VA PTSD examination in October 1996, performed in conjunction with his claim for service connection for PTSD.  The Veteran described a history of inpatient treatment for alcohol abuse, alcohol-induced mood disorder and schizophrenia; he also described having been unemployed since service.   The examiner noted the Veteran to have been sentenced to 10 years' probation for attempted murder and mutilation.  The Veteran stated he was currently taking Librium for control of schizophrenia; he complained of poor sleep, auditory and visual hallucinations, hyperstartle, lack of interest, aggressiveness/assaultiveness and irritability.  Examination showed the Veteran to be well-groomed, alert and oriented times three.  His mood was euthymic but affect was constricted.  Attention, concentration and memory were good, and speech was clear and coherent.  The Veteran was not hallucinating and was not homicidal or suicidal.  Insight and judgment were fair, and impulse control was good.  The Veteran was felt to be competent to manage his own funds.  The examiner diagnosed alcohol dependence in alleged remission; alcohol-induced mood disorder, depressed-type; and, schizophrenia, by record.  Current GAF was 75.

In October 1997 the RO's Hearing Officer conducted a hearing in support of the Veteran's claim for service connection.  The Veteran did not testify, but his private psychiatrist, Dr. Raul Correa Grau, appeared as a witness in his behalf.  Dr. Grau testified that the Veteran presented to him in May 1973 with nightmares, hallucinations and depression; Dr. Grau diagnosed schizophrenia at the time, because the diagnosis of PTSD did not exist, but currently diagnosed the Veteran with PTSD. Dr. Grau described the Veteran as being erratic in seeking treatment.  Dr. Grau described the Veteran as having had a history of shooting and killing animals and a history of altercations with the police.

The Veteran was examined in June 1999 by a VA psychiatrist who reviewed the Veteran's claims file.  The examiner noted the Veteran did not attend regular psychiatric treatment, preferring to go to Dr. Grau whenever he had money to pay for the medications (Prozac and Librium) that Dr. Grau prescribed.  The Veteran was vague and superficial in describing his current symptoms. He endorsed being "jumpy" and having feelings of restless and anxiety.  He also described having a dislike for authority figures.  He endorsed waking up during the night but could not describe any specific nightmares.   When asked, he was unable to elaborate on his previous report of having been placed on 10 years' probation for attacking another person, and he was unable to provide any details about the previously-reported hallucinations.  The Veteran declined to provide any details about his in-service stressors.

Examination showed the Veteran to be adequately dressed and groomed and to be in contact with reality.  His answers were not spontaneous but were relevant and coherent.  His affect was constricted and his mood was tense, apprehensive and rather guarded.  He was oriented times three.  Memory was grossly preserved, judgment was fair but insight was poor.  The Veteran was not actively hallucinating; he vaguely described auditory hallucinations but was not specific.  He denied suicidal ideation but endorsed being quickly incited to violence.  The examiner diagnosed alcohol abuse rule out dependence, status unspecified; and, schizophrenic disorder undifferentiated type, by record.  The examiner also diagnosed strong dependent and borderline personality features; the examiner stated the Veteran did not meet the diagnostic criteria for PTSD.  Current GAF was 60.

The Veteran had a VA psychiatric biosocial assessment in December 2004, performed by a social worker in response to a referral by the Veteran's primary care provider.  The Veteran reported that since discharge from service he had struggled with chronic and persistent alcohol dependence and moderate polysubstance abuse in great part to manage his symptoms of PTSD and related depression; since service he had held a variety of short-term jobs in the general handyman or odd-jobs category.   The Veteran endorsed PTSD-related symptoms of sleep disturbance marked by insomnia, fragmented sleep, trauma-related or themed nightmares and restlessness.  He also described hypervigilance, exaggerated startle response, avoidance of trauma-related stimuli, paranoid ideations, irritability, emotional detachment, impulse and anger management problems and feeling of impending doom.  He also reported depressive symptoms of periodic hopelessness, melancholy, tendency toward isolation, feeling of being a burden to others, lack of confidence and confusion.  The Veteran stated he enjoyed driving and being out of doors.   

During interview the Veteran was alert, oriented, calm and cooperative.  Judgment and insight were moderately impaired.  The Veteran demonstrated some thought disorganization and was tangential at times; his affect was flattened.  There was no evidence of psychosis.  Suicidal ideation was not elicited.  The examiner diagnosed PTSD and assigned a current GAF of 40.  The Veteran was thereupon admitted to the VA PTSD treatment program.

Subsequently in December 2004 the Veteran was interviewed by a VA psychiatrist. The Veteran reported continued severe nightmares, flashbacks, intrusive thoughts, inability to be around people, isolation, distancing, numbness, and lack of meaningful relationships.  The Veteran stated his hypervigilance had spilled over into paranoid and delusional thinking.  He endorsed auditory hallucinations but these were shown to be nightmares rather than actual hallucinations.   The psychiatrist observed that the Veteran was appropriately dressed and cooperative but clearly hypervigilant, anxious and guarded.   There was no speech abnormality.  The Veteran was very well-oriented, with intact memory.  There were no cognitive defects.  The Veteran's mood was euthymic, with no evidence of endogenous features of depression.   Affect was slightly constricted but appropriate to thought content.  The Veteran had ideas of reference and vacillating course of delusional thinking but no hallucinations.  Judgment was good and insight was improving.  There were no suicidal or homicidal ideations.  The psychiatrist stated the Veteran was continuing a "moderate degree" of PTSD symptoms.  The psychiatrist diagnosed POTSD and severe alcohol dependence in remission for four months, and assigned a current GAF of 40.

The Veteran's attending VA psychiatrist submitted a letter to the RO in January 2005 stating that the Veteran had been working hard to manage his PTSD symptoms, but despite his best efforts his GAF continued to be 40, his disorder was chronic and he was functionally impaired.  The Veteran's PTSD had led to serious social and personal distress resulting in the frequent loss of employment, along with financial difficulty, family discord, substance abuse and exacerbated health problems.  The Veteran's family and social interactions were marginal and the prognosis for significant improvement was poor.  

 VA PTSD outpatient treatment notes during the period January-December 2005 describe a level of functioning that was "somewhat improved" with treatment and medication but grossly consistent with that described in the December 2004 examinations cited above.

The Veteran was examined in August 2006 by a VA psychologist who reviewed the claims file and computerized VA treatment record.  The Veteran reported being unable to perform gainful employment because he could not tolerate being around people; he currently lived with a friendly family who gave him board in exchange for odd jobs.  The Veteran had been twice married and twice divorced.  The Veteran endorsed PTSD symptoms and secondary depressive symptoms.  Objective examination showed him to be alert, awake and oriented times three.  He denied auditory or visual hallucinations but endorsed nightmares.  The Veteran characterized his own mood as isolative, nervous, sad and angry; he endorsed being occasionally tearful and constantly depressed.  The Veteran's speech was normal.  The Veteran admitted vague suicidal ideation and recurrent thoughts of death; he stated he had made a suicide attempt four years before but denied current intent.  He denied homicidal ideation or intent.  The Veteran admitted bad temper and poor appetite, although he had gained weight during the past year.  He endorsed poor sleep and short-term memory problems, although he denied long-term memory problems.  Attention and delayed recall were both grossly normal.  The Veteran admitted significantly diminished interest or pleasure in almost all activities as well as psychomotor agitation during episodes of depression.  He stated he was currently taking anger management classes.  The Veteran complained of diminished ability to think or concentrate and also complained of indecisiveness.             

The examiner diagnosed chronic PTSD, depression not otherwise specified (NOS) and alcohol dependence by history, and assigned a GAF of 40 representing major impairment in several areas such as work, family relations, thinking and mood.  The examiner stated the Veteran had "extremely severe" social and industrial impairment related to a combination of factors including PTSD, depression and alcohol dependence.  The examiner also noted severe anger management problems with history of violence.

The Veteran's attending VA psychiatrist submitted a letter to the RO in March 2007 stating that the Veteran's current GAF score was 35.  Due to the severity of his impairment imposed by PTSD, he was unable to maintain any form of competitive employment and was now regarded as being totally disabled and unemployable.  Additionally, his family and social interactions were marginal and his prognosis for significant improvement was poor.

The Veteran participated in a VA PTSD therapy group in California from October 2007 through August 2008; the treatment notes are of record.  In October 2007 the Veteran was hospitalized for several days for suicidal ideation.  He generally did well in therapy thereafter until July 2008, when he had a drinking relapse following receipt of increased VA benefits resulting from upgrade of his disability rating, which resulted in him being evicted by his landlord.  Thereafter he lived in a VA domiciliary unit until he was involuntarily ejected from that facility as well.  During the period July-August 2008 the Veteran was characterized as having a strong denial and minimizing his drinking and irrational behavior; he took no responsibility for his actions and had poor insight into his relapse.  He had also been dishonest about his alcohol use, having given inconsistent stories about his intake.  The clinician noted the Veteran was having difficulty planning what he wanted to do; he was in "flight mode" and wanted to avoid recognizing his own addict and relapse behavior.  

Following his move to North Carolina the Veteran was interviewed by a VA psychologist in November 2008.  The Veteran endorsed hypersensory experiences such as seeing things crawl on the walls and seeing shadows.  He denied remembering his nightmares.  The Veteran stated he felt he was being watched when outside the house, so he preferred to be inside where he felt safe.  He stated he had a sixth sense that enable him to foresee dangerous situations before they happened.  He endorsed depressive symptoms such a crying bouts and insomnia but denied current alcohol or substance abuse.  The psychologist stated the Veteran appeared to be experiencing exacerbated symptoms of PTSD and depression.  The Veteran was referred to a psychiatrist for medication management

The Veteran was examined by a VA psychiatrist in December 2008.  The Veteran reported that he slept well with medications but felt that people were watching him; he also reported occasional auditory hallucinations and command hallucinations.  Mental status examination (MSE) showed the Veteran to be oriented times three.  Grooming was appropriate but his behavior was very retreating, with poor eye contact.  Speech was slow but language was intact.  Mood and anxious and dysphoric, and affect was congruent with mood.  Auditory and command hallucinations were endorsed; the Veteran stated he had no trouble resisting the command hallucinations.  Though process was normal and coherent; thought content was significant for a delusion of having a "sixth sense" that allowed him to anticipate events.  Judgment/insight was good and memory was intact.  There was no indication of suicidal or homicidal ideation.  The psychiatrist diagnosed chronic PTSD and assigned a current GAF of 45.  The psychiatrist characterized the Veteran as "very lonely" and "brittle."

The file contains a lay statement from Mr. AV, received in December 2013.  Mr. AV states therein that he met the Veteran in 1970 after they both returned from Vietnam, and they had been close friends since then.  Relevant to the period under review, Mr. AV stated that in 1994 the Veteran was in very bad shape, and Mr. AV advised the Veteran to leave Puerto Rico and go to California.  The Veteran lived with Mr. AV's cousin in California for several years, but ended up living in his car.  Mr. AV thereupon invited the Veteran to join him in North Carolina.  Since the Veteran moved to North Carolina Mr. AV had observed him having symptoms of delusions and paranoia.  The Veteran continued until the present to have trust issues and would spend days in his room. 

On review of the evidence above, the Board finds the disability picture presented by the Veteran's PTSD has most closely approximated total occupational and social impairment for the duration of the period under review.  The Veteran is shown to have done relatively well during examinations, especially prior to 2004, during which he had relatively intact thought processes, speech and orientation; he also had fairly high GAF during that period (75 in October 1996 and 60 in June 1999, thereafter declining to the range of 35-45).  However, the Veteran's functional capacity outside the examination environment appears to have been manifested by extreme isolation and inability to form effective relationships.  He is documented to have had recurrent suicide ideation, for which he was hospitalized at least once, and to have made at least one suicide attempt in the past.  In sum, the Veteran's overall social and occupational impairment most closely approximates the schedular criteria for a rating of 100 percent.

Based on the evidence and analysis above the Board finds that the criteria are met for an initial rating of 100 percent for the service-connected PTSD.  Benefit of the doubt has been resolved in favor of the Veteran.
             

ORDER

The appeal for an effective date earlier than March 30, 2007, for assignment of a TDIU is dismissed.

An initial rating of 100 percent for PTSD is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


